DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 9 of the response, filed 04/22/2022, with respect to the objections to the claims, have been fully considered and are persuasive.  The informalities have been removed from the claims; therefore, the objections to the claims have been withdrawn.
Applicant’s arguments, see Pages 9-10 of the response, filed 04/22/2022, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from the claims; therefore, the rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant's arguments filed 04/22/2022, with respect to the rejections made under 35 U.S.C. §103, have been fully considered but they are not persuasive.  The applicant argues that Adeff in view of Aguilar and Roby fails to disclose an anti-coking coating applied to the plurality of annular lands immediately adjacent to the at least one annular seal ring groove as claimed.  The applicant argues that the coating taught by Aguilar is used to prevent wear on the turbine shaft and is applied on the entirety of the shaft, which is different from the present disclosure, which using an anti-coking coating on very specific areas of the shaft.  Therefore, the applicant argues that Aguilar essentially teaches away from the novelty of the present invention, as it would be impractical to coat the entire turbine with an anti-coking coating.  The applicant also argues that Roby teaches using an anti-coking coating specifically in the lubricant drain gallery of the of bearing housing and thus teaches away from using an anti-coking coating on the turbine shaft by citing that the low mass and low heat storage capacity of the turbine wheel making coking of that area a “minor factor”.  The applicant argues that Adeff and Aguilar do not discuss or disclose the build-up of coke deposits as a problem, thus providing no motivation for one skill in the art to combine them with a reference that discloses anti-coking coatings, and that the build-up of coke deposits on the annular lands is dismissed in Roby, thus teaching away from the solution discussed in the present disclosure.  Therefore, the applicant argues that Adeff in view of Aguilar and Roby fails to teach or suggest all of the claim limitations.  The Office respectfully disagrees.  First, although Aguilar does disclose a coating placed on the entirety of the turbine shaft, this still discloses a coating placed on the annular lands, as the annular lands are part of the turbine shaft.  The invention claims a turbocharger comprising an anti-coking applied to the plurality of lands; the claimed invention does not exclude an anti-coking coating being applied to other parts of the turbine shaft or turbine wheel.  Therefore, Aguilar does not teach away from the novelty of the present disclosure but rather teaches the present disclosure of a coating on the plurality of annular lands.  Second, although Roby does disclose that the relatively low mass and low heat storage capacity of the turbine wheel are minor factors in the problem of coking, this does not represent a teaching away of using an anti-coking coating with the turbocharger of Adeff in view of Aguilar.  Minor factors are still factors, and the problem of coking on the turbine wheel and shaft is still disclosed by Roby as a problem that affects turbochargers with lubricating oil.  Therefore, the build-up of coke deposits on the annular lands is not dismissed by Roby, and Roby does not teach away from the present disclosure.  In addition, Roby teaches that coking is a problem present in turbochargers with lubricating oil (Column 1, Lines 18-31), and this applies to all three of Roby, Adeff, and Aguilar, since all three disclose turbochargers with lubricating oil arrangements.  Therefore, the combination of Adeff, Aguilar, and Roby does not teach away from the present disclosure, and motivation does exist for one of ordinary skill in the art to combine Adeff and Aguilar with a reference i.e. Roby that discloses anti-coking coatings.  Because of this, the applicant’s arguments are not persuasive, and the rejections made under 35 U.S.C. §103 are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adeff (US Patent No: 5,890,881) in view of Aguilar (US Patent No: 6,017,184) and Roby (US Patent No: 6,874,998).
Regarding Claim 1: Adeff discloses a turbocharger (Figure 1) for an internal combustion engine. The turbocharger comprises a bearing housing (10) defining a bearing bore (Figure 1); a bearing system (20) disposed within the bearing bore and having a first bearing (52) and a second bearing (50); a turbine shaft (Figure 2, No. 22) having a first end and a second end (Figure 2), the turbine shaft being supported by the bearing system for rotation about an axis within the bearing bore (Figures 1-2); a compressor wheel (24) fixed to the turbine shaft proximate to the second end and configured to pressurize an airflow being received from the ambient for delivery to the cylinder; a turbine wheel (28) fixed to the turbine shaft proximate to the first end and configured to be rotated about the axis by post-combustion gases; and a turbine rotor hub fixed to the turbine shaft and including at least one annular seal ring groove (Figure 2, grooves in which seals 66, 68 are located), an annular oil slinger groove (64), and a plurality of annular lands formed therein (Figure 2, lands between grooves 64, 66, 68). Adeff, however, fails to disclose an anti-coking coating applied to the plurality of annular lands immediately adjacent to the at least one annular seal ring groove.
Aguilar teaches a wheel (Figure 6) for a turbocharger (Figure 1), wherein the wheel comprises a coating applied over the entire wheel and hub (Figure 6; Column 3, Lines 56-62).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the turbine wheel and hub, and thus the plurality of annular lands, with a coating, as taught by Aguilar, for the purpose of improving thrust and seal ring wear on the hub (Column 3, Lines 51-54).
Roby teaches a turbocharger (Figure 1) comprising an anti-coking coating (44) (Column 3, Lines 34-39).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the coating of the turbocharger of Adeff, as modified by Aguilar, an anti-coking coating, as taught by Roby, for the purpose of greatly reducing coking on the turbine hub of the turbocharger without noticeably increasing the weight or volume of the turbocharger (Column 3, Lines 34-39).
Regarding Claim 2: Adeff, as modified by Aguilar and Roby, discloses the turbocharger of Claim 1, wherein the at least one annular seal ring of the turbine rotor hub includes a first seal ring groove and a second seal ring groove, and the plurality of annular lands includes a first annular land, a second annular land, a third annular land and a fourth annular land, the first and second annular lands positioned on opposite sides of the oil slinger groove, the second and third annular lands positioned on opposite sides of the first seal ring groove and the third and fourth annular lands positioned on opposite sides of the second seal ring groove (Adeff: Figure 2, see below), the anti-coking coating being applied to the second, third and fourth annular lands (Aguilar: Figure 6 – coating applied to entire wheel and hub, except for opening of bore, and therefore the coating is applied to the second, third, and fourth annular lands).
Regarding Claim 3: Adeff, as modified by Aguilar and Roby, discloses the turbocharger of Claim 2, wherein the anti-coking coating is further applied to the first annular land (Aguilar: Figure 6 – coating applied to entire wheel and hub, except for opening of bore, and therefore the coating is applied to the first annular land).
Regarding Claim 4: Adeff, as modified by Aguilar and Roby, discloses the turbocharger of Claim 2, wherein the first and second seal ring grooves each include opposing axially facing sides and an annular floor (Adeff: Figure 2), the anti-coking coating further being applied to the annular floor of each of the first and second seal ring grooves (Aguilar: Figure 6 — coating applied to entire wheel and hub, except for opening of bore, and therefore the coating is applied to the annular floor of each of the first and second seal ring grooves).
Regarding Claim 7: Adeff, as modified by Aguilar and Roby, discloses the turbocharger of Claim 2, further including a first seal (Adeff: 66) positioned within the first seal ring groove and a second seal (Adeff: 68) positioned within the second seal ring groove (Adeff: Figure 2), the first and second seals adapted to prevent oil from passing between the bearing housing and the turbine rotor hub (Adeff: Column 3, Lines 15-21).
Regarding Claim 8: Adeff, as modified by Aguilar and Roby, discloses the turbocharger of Claim 2, wherein the oil slinger groove is in fluid communication with an oil circuit (Adeff: 54) within the bearing housing (Adeff: Figures 1-2).
Regarding Claim 9: Adeff, as modified by Aguilar and Roby, discloses the turbocharger of Claim 1, wherein the first bearing is a journal bearing arranged proximate to the first end of the turbine shaft and the second bearing is a journal bearing arranged proximate to the second end of the turbine shaft (Adeff: Figures 1-2; Column 3, Lines 10-12).
Regarding Claim 10: Adeff discloses a turbine shaft assembly for a turbocharger (Figure 1) for an internal combustion engine. The turbine shaft assembly comprises a turbine shaft (22) having a first end and a second end (Figure 2), the turbine shaft being supported by a bearing system (20) for rotation about an axis within a bore within a bearing housing (10) of the turbocharger (Figure 1); a compressor wheel (24) fixed to the turbine shaft proximate to the second end; a turbine wheel (28) fixed to the turbine shaft proximate to the first end; a turbine rotor hub fixed to the turbine shaft and including at least one annular seal ring groove (Figure 2, grooves in which seals 66, 68 are located), an annular oil slinger groove (64), and a plurality of annular lands (Figure 2, lands between grooves 64, 66, 68) formed therein. Adeff, however, fails to disclose an anti- coking coating applied to the plurality of annular lands immediately adjacent to the at least one annular seal ring groove.
Aguilar teaches a wheel (Figure 6) for a turbocharger (Figure 1), wherein the wheel comprises a coating applied over the entire wheel and hub (Figure 6; Column 3, Lines 56-62).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the turbine wheel and hub, and thus the plurality of annular lands, with a coating, as taught by Aguilar, for the purpose of improving thrust and seal ring wear on the hub (Column 3, Lines 51-54).
Roby teaches a turbocharger (Figure 1) comprising an anti-coking coating (44) (Column 3, Lines 34-39).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the coating of the turbocharger of Adeff, as modified by Aguilar, an anti-coking coating, as taught by Roby, for the purpose of greatly reducing coking on the turbine hub of the turbocharger without noticeably increasing the weight or volume of the turbocharger (Column 3, Lines 34-39).
Regarding Claim 11: Adeff, as modified by Aguilar and Roby, discloses the turbine shaft assembly of Claim 10, wherein the at least one annular seal ring of the turbine rotor hub includes a first seal ring groove and a second seal ring groove, and the plurality of annular lands includes a first annular land, a second annular land, a third annular land and a fourth annular land, the first and second annular lands positioned on opposite sides of the oil slinger groove, the second and third annular lands positioned on opposite sides of the first seal ring groove and the third and fourth annular lands positioned on opposite sides of the second seal ring groove (Figure 2, see above), the anti-coking coating being applied to the second, third and fourth annular lands (Aguilar: Figure 6 – coating applied to entire wheel and hub, except for opening of bore, and therefore the coating is applied to the second, third, and fourth annular lands).
Regarding Claim 12: Adeff, as modified by Aguilar and Roby, discloses the turbine shaft assembly of Claim 11, wherein the anti-coking coating is further applied to the first annular land (Aguilar: Figure 6 – coating applied to entire wheel and hub, except for opening of bore, and therefore the coating is applied to the first annular land).
Regarding Claim 13: Adeff, as modified by Aguilar and Roby, discloses the turbine shaft assembly of Claim 11, wherein the first and second seal ring grooves each include opposing axially facing sides and an annular floor (Adeff: Figure 2), the anti- coking coating further being applied to the annular floor of each of the first and second seal ring grooves (Aguilar: Figure 6 – coating applied to entire wheel and hub, except for opening of bore, and therefore the coating is applied to the annular floor of each of the first and second seal ring grooves).
Regarding Claim 16: Adeff discloses a turbocharger (Figure 1) for an internal combustion engine. The turbocharger comprises a bearing housing (10) defining a bearing bore (Figures 1-2); a turbine shaft (22) having a first end and a second end, the turbine shaft being supported by a bearing system (20) for rotation about an axis within the bearing bore (Figure 1); the bearing system disposed within the bearing bore and supporting the turbine shaft, the bearing system including a first journal bearing (52; Column 3, Lines 10-12) arranged proximate to the first end of the turbine shaft and a second journal bearing (50; Column 3, Lines 10-12) arranged proximate to the second end of the turbine shaft (Figure 2); a compressor wheel (24) fixed to the turbine shaft proximate to the second end and configured to pressurize an airflow being received from the ambient for delivery to the cylinder; a turbine wheel (28) fixed to the turbine shaft proximate to the first end and configured to be rotated about the axis by post-combustion gases; a turbine rotor hub fixed to the turbine shaft and including an oil slinger groove (64) in fluid communication with an oil circuit (54) (Figures 1-2) within the bearing housing, a first seal ring groove, a second seal ring groove, a first annular land, a second annular land, a third annular land and a fourth annular land, the first and second annular lands positioned on opposite sides of the oil slinger groove, the second and third annular lands positioned on opposite sides of the first seal ring groove and the third and fourth annular lands positioned on opposite sides of the second seal ring groove (Figure 2, see above); a first seal (66) positioned within the first seal ring groove and a second seal (68) positioned within the second seal ring groove (Figure 2), the first and second seal adapted to prevent oil from passing between the bearing housing and the turbine rotor hub (Figure 2; Column 3, Lines 15-21). Adeff, however, fails to disclose an anti-coking coating applied to the second, third and fourth annular lands.
Aguilar teaches a wheel (Figure 6) for a turbocharger (Figure 1), wherein the wheel comprises a coating applied over the entire wheel and hub (Figure 6; Column 3, Lines 56-62).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the turbine wheel and hub, and thus the second, third, and fourth annular lands, with a coating, as taught by Aguilar, for the purpose of improving thrust and seal ring wear on the hub (Column 3, Lines 51-54).
Roby teaches a turbocharger (Figure 1) comprising an anti-coking coating (44) (Column 3, Lines 34-39).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the coating of the turbocharger of Adeff, as modified by Aguilar, an anti-coking coating, as taught by Roby, for the purpose of greatly reducing coking on the turbine hub of the turbocharger without noticeably increasing the weight or volume of the turbocharger (Column 3, Lines 34-39).
Regarding Claim 17: Adeff, as modified by Aguilar and Roby, discloses the turbocharger of Claim 16, wherein the anti-coking coating is further applied to the first annular land (Aguilar: Figure 6 — coating applied to entire wheel and hub, except for opening of bore, and therefore the coating is applied to the first annular land).
Regarding Claim 18: Adeff, as modified by Aguilar and Roby, discloses the turbocharger of Claim 17, wherein the first and second seal ring grooves each include  opposing axially facing sides and an annular floor (Adeff: Figure 2), the anti-coking coating further being applied to the annular floor of each of the first and second seal ring grooves (Aguilar: Figure 6 — coating applied to entire wheel and hub, except for opening of bore, and therefore the coating is applied to the annular floor of each of the first and second seal ring grooves).
Claims 5, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adeff, Aguilar, and Roby as applied to claims 2, 11, and 18 above, and further in view of Thirion (US Patent No: 10,047,607).
Regarding Claims 5, 14, and 19: Adeff, as modified by Aguilar and Roby, discloses the turbocharger of Claim 2, the turbine shaft assembly of Claim 11, and the turbocharger of Claim 18; however, Adeff fails to disclose the turbine wheel being welded onto the turbine shaft, the anti-coking coating further being applied to a weld filet between the turbine wheel and the turbine shaft.
Thirion teaches a turbocharger (Figure 12, No. 1200) comprising a turbine wheel (Figure 2, No. 270) and a shaft (220), wherein the wheel is welded onto the turbine shaft (250; Column 4, Lines 36-38).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the turbine wheel and shaft of the turbocharger and shaft assembly of Adeff, as modified by Aguilar and Roby, welded together, and thus making the anti-coking coating further being applied to a weld filet between the turbine wheel and the turbine shaft (Aguilar: Figure 6 — coating applied to entire wheel and hub, except for opening of bore, and therefore the coating is applied to a weld filet between the turbine wheel and shaft), for the purpose of allowing the turbine wheel and shaft to withstand temperature variations and centrifugal loading without experiencing significant deformation (Column 1, Lines 45-48).
Regarding Claim 15: Adeff, as modified by Aguilar and Roby, discloses the turbine shaft assembly of Claim 11, wherein the anti-coking coating is an SiO2 coating (Roby: Column 7, Lines 6-7 — “silica” is silicon dioxide, or SiO2).  Adeff, however, fails to disclose the turbine shaft being made of steel.
Thirion teaches a turbocharger (Figure 12, No. 1200) comprising a turbine wheel (Figure 2, No. 270) and a shaft (220), wherein the shaft is made of steel (Column 13, Lines 53-54).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the turbine shaft of the shaft assembly of Adeff, as modified by Aguilar and Roby, out of steel, as taught by Thirion, for the purpose of allowing the shaft to melt when subject to a high energy beam, thus allowing the shaft to be welded to the turbine wheel (Column 13, Lines 53-60).
Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adeff, Aguilar, Roby, and Thirion as applied to Claims 5 and 19, respectively, above, and further in view of Schnieders (US Patent No: 7,425,114).
Regarding Claims 6 and 20: Adeff, as modified by Aguilar, Roby, and Thirion, discloses the turbocharger of Claim 2 and the turbine shaft assembly of Claim 19, wherein the turbine shaft is made from steel (Thirion: Column 13, Lines 53-54); however, Adeff fails to disclose the anti-coking coating being one of a ceramic and metallic plasma sprayed coating, a packed cementation coating, and a chemical vapor deposition.
Schnieders teaches a sealing ring (Figure 1, No. 11) for a turbomachine, wherein the sealing ring comprising a coating (Figure 2, No. 16) that is a ceramic and metallic plasma sprayed coating (Column 3, Lines 17-21).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the anti-coking coating of the turbocharger and assembly of Adeff, as modified by Aguilar, Roby, and Thirion, a plasma sprayed coating, as taught by Schnieders, for the purpose of improving the adhesion and corrosion resistance of the coating (Column 3, Lines 26-28).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745